 Case 20-04886       Doc 57      Filed 08/07/20 Entered 08/07/20 16:43:05   Desc Main
                                  Document     Page 1 of 10



                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:                                           )     Chapter 11
                                                 )     Case No. 20-04886
         Aldo Mandile,                           )
                                                 )     Hon. Deborah L. Thorne
                              Debtor.            )     Courtroom 613

                                  NOTICE OF MOTION
To:      Attached service list

      PLEASE TAKE NOTICE that on August 27, 2020, at 9:30 a.m., I will appear
before the Honorable Deborah L. Thorne, or any judge sitting in that judge’s place,
and present the Motion for Entry of an Order, pursuant to 11 U.S.C. §§ 361, 507(b),
554 and 725 and Fed. R. Bankr. P. 6007 Compelling Payment of Adequate Protection
Relating to 3201 South Normal, Chicago, Illinois (the “Property”) and Compelling
Abandonment or Disposition of the Property, a copy of which is attached.

       This motion will be presented and heard telephonically. No personal
appearance in court is necessary or permitted. To appear and be heard telephonically
on the motion, you must set up and use an account with Court Solutions, LLC. You
can set up an account at www.Court-Solutions.com or by calling Court Solutions at
(917) 746-7476.

      If you object to this motion and want it called on the presentment date
above, you must file a Notice of Objection no later than two (2) business days before
that date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.


                                                 R.V.M. LLC,
                                                 By: /s/ Paul M. Bauch
                                                 One of Its attorneys
Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
LAKELAW
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel.: (312) 588-5000
Fax: (312) 427-5709
pbauch@lakelaw.com
 Case 20-04886    Doc 57    Filed 08/07/20 Entered 08/07/20 16:43:05    Desc Main
                             Document     Page 2 of 10



                           CERTIFICATE OF SERVICE

      I, Paul M. Bauch, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the
method indicated on the list on August 7, 2020 at 4:36 PM

                                             /s/ Paul M. Bauch


                                 SERVICE LIST

Via CM/ECF to:
J Kevin Benjamin, Esq. on behalf of Debtor 1 Aldo Mandile
attorneys@benjaminlaw.com,
firmecf@gmail.com;benjaminlegalservicesllp@jubileebk.net;benjamin@ecf.courtdrive
.com;r54940@notify.bestcase.com;benjaminkr54940@notify.bestcase.com

Theresa S. Benjamin, Esq. on behalf of Debtor 1 Aldo Mandile
theresa@benjaminlaw.com,
firmecf@gmail.com;jkb@benjaminlaw.com;g5094@notify.cincompass.com;r54940@no
tify.bestcase.com

Ariane Holtschlag on behalf of Trustee Deborah Kanner Ebner
aholtschlag@wfactorlaw.com,
bharlow@wfactorlaw.com;gsullivan@ecf.inforuptcy.com;holtschlagar43923@notify.be
stcase.com

Deborah Kanner Ebner
dkebner@debnertrustee.com,
dke@trustesolutions.net,IL53@ecfcbis.com;webmaster@debnertrustee.com;lizd@deb
orahebnerlaw.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov




                                         2
  Case 20-04886    Doc 57   Filed 08/07/20 Entered 08/07/20 16:43:05   Desc Main
                             Document     Page 3 of 10



Via United States First Class Mail:
Aldo Mandile                Ally Bank                     Blanca Vargas
3225 S. Parnell Ave., 1st   PO Box 130424                 465 W 32nd St
Floor                       Roseville, MN 55113-0004      2nd Floor Rear Building
Chicago, IL 60616-3515                                    Chicago IL 60616-3531
Carmelo Mandile             Carmine Mandile               Chex Systems, Inc.
3225 S. Parnell Ave         2690 S. Benton                7805 Hudson Rd., Suite
Chicago IL 60616-3515       Palatine, IL 60067-7543       100
                                                          Saint Paul, MN 55125-
                                                          1703
City of Chicago             Chicago Community Bank        City of Chicago
Dept of Finance-Water       c/o Martin & Karcazes, Ltd    Department of Revenue
Division                    161 N. Clark St., Suite 550   PO Box 88292
PO Box 6330                 Chicago, IL 60601-3206        Chicago, IL 60680-1292
Chicago, IL 60680-6330
City of Chicago             City of Chicago               City of Chicago
Department of Revenue       Department of Finance         Department of Law-
c/o Arnold Scott Harris,    c/o Arnold Scott Harris       Bankruptcy
P.C.                        111 W. Jackson., Ste. 600     121 N La Salle St., Suite
222 Merchandise Mart        Chicago, IL 60604-3517        400
Plaza,                                                    Chicago, Illinois - IL
S-1932                                                    60602-1264
Chicago, IL 60654-1103
Cook County Assessor’s      ComEd Company                 Commonwealth Edison
Office                      Attn: Claims Dept             Company
118 North Clark Street      3 Lincoln Center              Bankruptcy Department
Third Floor, Room 320       Oak Brook, IL 60181-4204      1919 Swift Drive
Chicago, IL 60602-1309                                    Oak Brook, IL 60523-1502
David DeCelles              Cook County Treasurer’s       Cyrus Law Group, PC.
Assistant United States     Office                        943 Chicago Avenue
Attorney                    118 N Clark Street            Evanston, IL 60202-1818
219 S. Dearborn Street      Room 112
Chicago, IL 60604-1702      Chicago, IL 60602-1590
First Base, Inc.            Devon Bank                    First Base, Inc
c/o James M. Burns, Reg.    6445 N Western                Attn: Aldo Mandile
Agent                       Chicago IL 60645-5494         3201 South Normal Ave
1019 S. LaGrange Road                                     1st Floor Front Building
La Grange, IL 60525-2846                                  Chicago IL 60616-3511




                                        3
  Case 20-04886    Doc 57    Filed 08/07/20 Entered 08/07/20 16:43:05   Desc Main
                              Document     Page 4 of 10



Harris & Harris, Ltd         Illinois Department of        John Reed
222 Merchandise Mart         Transportation                465 West 32nd St
Plaza                        Division of Traffic Safety.   1st Floor Rear Building
Suite 1900                   PO Box 19211                  Chicago IL 60616-3531
Chicago IL 60654-1421        Springfield, IL 62794-9211
Liquor Control Commission Maria Mandile                    Peoples Gas Light & Coke
of the State of Illinois   3225 S. Parnell Avenue          Company
100 W. Randolph St., Suite Chicago, IL 60616-3515          Attn: Bankruptcy
7-801                                                      Department
Chicago, IL 60601-3290                                     200 East Randolph Street
                                                           Chicago, IL 60601-6433
Michael J. Kelly             State of Illinois Attorney    Secretary of State
Assistant United States      General                       Safety & Financial Resp
Attorney                     c/o Kwame Raoul               Section
219 S. Dearborn Street       100 W. Randolph St., 5th      2701 S. Dirksen Parkway
Chicago, IL 60604-1702       Floor                         Springfield, IL 62723-1000
                             Chicago, IL 60601-3218
The Burdelik Law Group       Stephanie Osinski             Secretary of State
166 W. Washington            3201 S. Normal Ave            Traffic Violations Section
Suite 200                    2nd Floor Front Building      2701 S. Dirksen Parkway
Chicago, IL 60602-2391       Chicago IL 60616-3511         Springfield, IL 62723-1000
Taxman Pollock Murray &
Bekkerman
225 West Wacker Drive
Suite 1750
Chicago, IL 60606-1332


List of 20 largest unsecured creditors:

Ally Financial               Ally Financial                ATG Credit
Attn: Bankruptcy             P.O. Box 380901               1700 W Cortland St
Po Box 380901                Bloomington, MN 55438-        Chicago, IL 60622-1131
Bloomington, MN 55438-       0901
0901
ATG Credit                   CCI/Contract Callers Inc      CCI/Contract Callers Inc
Attn: Bankruptcy             501 Green St                  Attn: Bankruptcy Dept
1700 West Cortland Street    Augusta, GA 30901-4415        501 Greene St Ste 302
Ste 201                                                    Augusta, GA 30901-4415
Chicago, IL 60622-1166




                                          4
  Case 20-04886    Doc 57    Filed 08/07/20 Entered 08/07/20 16:43:05   Desc Main
                              Document     Page 5 of 10



(p)Illinois Department of    Illinois Tollway             Internal Revenue Service
Revenue                      Local L Violations           Centralized Insolvency
Bankruptcy Unit              Processing Center            Operation
PO Box 19035                 POB 5544                     PO Box 7346
Springfield, IL 62794-9035   Chicago, IL 60680-5491       Philadelphia, PA 19101-
                                                          7346
Lu Shan                      Marquette Bank               Southwest Credit Systems
c/o Olivia Cheng             615 W. 31st St               4120 International
828 W. 31st Street, #C4      Chicago IL 60616-3022        Parkway
Chicago, IL 60608-5879                                    Carrollton, TX 75007-1958
Southwest Credit Systems     US Bank/RMS CC               (p)US Bank
4120 International           Attn: Bankruptcy             PO Box 5229
Parkway                      PO Box 5229                  Cincinnati, OH 45201-
Suite 1100                   Cincinnati, OH 45201         5229
Carrollton, TX 75007-1958




                                         5
 Case 20-04886      Doc 57     Filed 08/07/20 Entered 08/07/20 16:43:05   Desc Main
                                Document     Page 6 of 10



                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:                                         )     Chapter 11
                                               )     Case No. 20-04886
         Aldo Mandile,                         )
                                               )     Hon. Deborah L. Thorne
                             Debtor.           )     Courtroom 613

  MOTION FOR ENTRY OF AN ORDER, PURSUANT TO 11 U.S.C. §§ 361,
          507(b), 554 AND 725 AND FED. R. BANKR. P. 6007,
       COMPELLING PAYMENT OF ADEQUATE PROTECTION
                AND ABANDONMENT OF PROPERTY

         R.V.M. LLC 3201 (“RVM”), by and through its counsel, BAUCH & MICHAELS,

LLC d/b/a LAKELAW, hereby moves this Court for entry of an Order, pursuant to 11

U.S.C. §§ 361, 507(b), 554 and 725 and Fed. R. Bankr. P. 6007, compelling payment

of adequate protection and compelling abandonment or disposition of the 3201 South

Normal, Chicago, Illinois (the “Property”):

                   JURISDICTION, VENUE & PROCEDURAL HISTORY

         1.    The Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1339.

Venue is proper pursuant to 18 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

         2.    On February 22, 2020, (the “Petition Date”), the Debtor, an individual,

filed a voluntary petition for relief Court under Chapter 11 of Title 11 of the United

States Bankruptcy Code, as amended, 11 U.S.C. §§ 101 et seq., (the “Bankruptcy

Code”), thereby commencing the above-captioned Case.

         3.    On June 12, 2020, the Court converted the case to a Chapter 7

liquidation case, and the United States Trustee appointed Deborah Kanner Ebner as

trustee (the “Trustee”).


                                           6
 Case 20-04886     Doc 57     Filed 08/07/20 Entered 08/07/20 16:43:05      Desc Main
                               Document     Page 7 of 10



      4.     The statutory basis for the relief requested herein is sections 361, 507(b),

544 and 725 of title 11 of the Bankruptcy Code and Fed. R. Bankr. P. 6007.

                                   I. BACKGROUND

      5.     The estate owns the Property, which is a mixed use commercial and

residential property. First Base, Inc., an Illinois corporation that is wholly owned by

the estate, has occupied the commercial space of the Property.

      6.     On December 1, 2016, the Debtor executed and delivered a promissory

note (the “Note”) in the amount of $300,000 and a mortgage (the “Mortgage”) securing

the same to RVM. On December 1, 2016, RVM recorded the Mortgage with the Cook

County, Illinois Recorder of Deeds as Document No. 1633616072.

      7.     On November 1, 2017, the Debtor defaulted on payments under the Note

and under other covenants of the Mortgage, including in particular the obligation to

pay real estate taxes and maintain the Property in good repair and condition.

      8.     On March 19, 2018, RVM filed an action to foreclose the Mortgage in the

Circuit Court of Cook County, Illinois. RVM, LLC v. Mandile, et al., 2018 CH 03577

(the “Foreclosure Action”).

      9.     On February 11, 2020, the Circuit Court entered an Order Granting

Summary Judgement and a Judgment of Foreclosure and Sale in favor of RVM that

liquidated the amount of the debt and authorized the public sale of the Property. The

Debtor filed his petition under Chapter 11 shortly thereafter.

      10.    On March 19, 2020, RVM filed its Motion to Prohibit Use of Cash

Collateral and for Adequate Protection. [ECF No. 17]. On April 9, 2020, this Court

entered its interim order compelling the Debtor to provide adequate protection to


                                           7
 Case 20-04886     Doc 57    Filed 08/07/20 Entered 08/07/20 16:43:05      Desc Main
                              Document     Page 8 of 10



RVM by paying the first installment of the 2019 real estate taxes in the amount of

$7,493.49 and reserving for future determination whether RVM was entitled to

additional adequate protection (the “Adequate Protection Order”) [ECF No. 23]. The

Debtor failed to comply with the Adequate Protection Order. The real estate taxes

have not been paid with respect to the Property, and real estate taxes have continued

to accrue such that the value of RVM’s interest in the Property has been diminished

during the continuation of the stay.

      11.    In addition to the Mortgage, the Property is subject to a lien for the 2019

real estates, the first and second installment of which are payable; a lien for the 2020

real estate taxes that are not yet due and payable; a tax lien in favor of the United

States; a tax lien in favor of the State of Illinois; and a “mechanics lien,” which may

in substance be an equitable mortgage, in favor of certain of the Debtor’s insiders.

The Trustee has estimated the total encumbrances on the Property are approximately

$488,000 and has advised RVM that she will not oppose abandonment of the

Property, because of, inter alia, the condition of the Property and her determination

that any sale would not (in her estimate) generate proceeds in excess of the liens

against the Property.

                                       II. ARGUMENT

   A. The Trustee Must Comply with the Adequate Protection Order and Provide
      RVM Adequate Protection of Its Interest in the Property.

      12.    The Court must order the Trustee to comply with the estate’s obligations

under the Adequate Protection Order and to pay RVM an additional amount equal to

all real estate taxes that have accrued against the Property until abandonment or



                                           8
 Case 20-04886      Doc 57    Filed 08/07/20 Entered 08/07/20 16:43:05        Desc Main
                               Document     Page 9 of 10



disposition becomes effective. The non-payment of real estate taxes has diminished

the value of RVM’s interest in the Property, because the real estate taxes have

priority over RVM’s interest in the Property. Section 507(b) provides that where a

creditor requests adequate protection of its interest in estate property and such

adequate protection fails, the creditor is entitled to a super priority claim. Bank of

N.Y. Tr. Co. NA v. Pac. Lumber Co. (In re Scopac), 624 F.3d 274 (5th Cir. 2010).

Moreover, the Adequate Protection Order is binding on the estate, and the Trustee

must comply with it. See, e.g., Terlecky v. Peoples Bank (In re Amerigraph, LLC), 456

B.R. 349 (Bankr. S.D. Ohio 2011). Finally, RVM is entitled to additional adequate

protection equal to the accrued real estate taxes that have and will accrue to until

the abandonment and disposition become effective. In re 666 Assocs./Streeterville

Util. Co., 65 B.R. 819 (N.D. Ill. 1986) (Failure to pay real estate taxes results in a lack

of adequate protection of creditor’s interest).

   B. The Trustee should be Compelled to Abandon or Dispose of the Property.

      13.    This case was commenced and continued on the representation that

there was value in the Property to pay all of the secured claims, including certain

claims of governmental authorities that would otherwise be entitled to priority over

general unsecured creditors. The Trustee has determined that insufficient value in

the Property exists to justify the expense of offering it for sale. Thus, the Trustee has

determined that the Property is of inconsequential value to the estate and should be

abandoned or otherwise be disposed of pursuant to Sections 554 and 725 by

surrendering it to the parties with interests in the Property. In re Engman, 395 B.R.




                                            9
 Case 20-04886    Doc 57   Filed 08/07/20 Entered 08/07/20 16:43:05    Desc Main
                           Document      Page 10 of 10



610 (Bankr. W.D. Mich. 2008). Similarly, the cash collateral in RVM’s possession

should be abandoned or disposed.

            WHEREFORE, RVM respectfully requests the entry of an order:

      1.    Ordering the Trustee to discharge the estate’s obligations under the
            Adequate Protection Order by paying in full the first installment of the
            2019 real estate taxes;

      2.    Ordering the Trustee to provide adequate protection of RVM’s interest
            in the Property by paying the second installment of 2019 real estate
            taxes and paying RVM an amount equal to all 2020 real estate taxes
            that have accrued against the Property to the date that it is abandoned
            or otherwise disposed of by the estate;

      3.    Ordering that the Property and any cash collateral in RVM’s possession
            be deemed abandoned or disposed of by surrendering it to RVM;

      4.    Authorizing RVM to proceed with the sale of the Property pursuant to
            its Judgment of Foreclosure and Sale; and

      5.    Ordering such other relief as is appropriate to authorize RVM to enforce
            its interests in the Property and cash collateral.

Dated: August 7, 2020                        Respectfully submitted,

                                             R.V.M. LLC

                                             By: /s/ Paul M. Bauch
                                             One of Its Attorneys
Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC D/B/A LAKELAW
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel: (312) 588-5000
Fax: (312) 427-5709
pbauch@lakelaw.com




                                        10
